Citation Nr: 1447466	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  10-02 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a stomach disability. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and her husband


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1974 to February 1975, with additional service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In August 2014, the Veteran and her husband testified before the undersigned Veterans Law Judge at a hearing held at the RO.  A transcript of that hearing is associated with the claims file.  The Veteran also submitted additional evidence directly to the Board with a waiver of initial RO consideration.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2013). 

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The record does not show that a VA examination was performed in connection with the Veteran's claim.  Generally, a VA examination is necessary prior to final adjudication of a claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifested during an applicable presumptive period for which the Veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2013); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In this case, a November 1974 service treatment record shows the Veteran complained of stomach cramping, pains, and nausea for one week during active duty.  The impression was enteritis.  In December 1975, while the Veteran was serving on inactive duty for training in the Army National Guard, she reported sharp, burning epigastric pain, frequent nausea, and bloating and stated that she had experienced the same illness approximately one year ago.  The impression was minimal to mild esophagitis.  

Private treatment records indicate the Veteran had a past history of gastroesophageal reflux disease (GERD) in 1990, and an April 2004 private treatment record reflects an assessment of GERD.  However, the Board finds the medical evidence does not clearly demonstrate a diagnosis of a stomach disability during the pendency of the appeal, as the Veteran did not file a claim until April 2007.  Nevertheless, at the August 2014 hearing, the Veteran testified that she has continually experienced and been treated for the same stomach symptoms since active duty.  As such, the Board finds remand is warranted for an examination to determine whether any current stomach disability is related to active duty.  See McLendon, 20 Vet. App. at 83; 38 C.F.R. § 3.159(c)(4).  

Further, in a September 2007 written statement, the Veteran identified additional treatment records from Dewitt Army Community Hospital and El Segundo Air Force Medical Clinic.  VA is, therefore, on notice of records that may be probative to the claim.  See Robinette  v. Brown, 8 Vet. App. 69 (1995).  As the evidence does not appear to include these records, and the record does not show that the RO has attempted to obtain these records, the Board finds remand is warranted.  

Accordingly, the case is REMANDED for the following actions:

1. Obtain any outstanding records from Dewitt Army Community Hospital and El Segundo Air Force Medical Clinic, as well as any other identified treatment records pertinent to the Veteran's remanded claim.  To the extent that an attempt to obtain any records is unsuccessful, the claims file must contain documentation of the attempts made, and the Veteran and her representative must be informed of the negative results and be given the opportunity to secure the records.  Two attempts must be made to obtain any private medical records identified unless it is clear that a second attempt would be futile.  If records are identified but not obtained, inform the Veteran of the nature of the records, describe the attempts made to obtain them, and tell her that the claim will be adjudicated on the basis of the current evidence.  However, if she obtains and submits the missing evidence, the claim will be re-adjudicated.

2. Schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology of any current stomach disability.  The claims file and a copy of this remand should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  After a review of the evidence, to include the service treatment records, private treatment records, and with consideration of the Veteran's lay statements concerning her in-service and post-service symptoms, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current stomach disability had its onset during the Veteran's period of active duty or is otherwise related to active duty.    

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

3. Then, re-adjudicate the claim of entitlement to service connection for a stomach disability.  If the benefit sought on appeal remains denied, provide the Veteran and her representative a Supplemental Statement of the Case and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



